Case: 09-30234       Document: 00511133610          Page: 1    Date Filed: 06/07/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 7, 2010

                                     No. 09-30234                           Lyle W. Cayce
                                   Summary Calendar                              Clerk




THU THANH BUI,

                                                   Plaintiff-Appellant,

versus

HORSESHOE ENTERTAINMENT,

                                                   Defendant-Appellee.




                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 5:07-CV-1712




Before DAVIS, SMITH, and DENNIS, Circuit Judges.
PER CURIAM:*




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-30234     Document: 00511133610        Page: 2   Date Filed: 06/07/2010

                                    No. 09-30234

      Thu Thanh Bui appeals the dismissal of her discrimination suit against
her former employer, Horseshoe Entertainment (“Horseshoe”). Bui was a chip
runner and later a brush person at a casino operated by Horseshoe. She aspired
to become a poker dealer, but management determined she was not proficient
enough at dealing to merit the promotion. After more than a year on the job,
during which she accumulated a documented record of strained relations with
co-workers and managers, Bui was fired for gross insubordination. She chal-
lenged her termination before an internal review board, which upheld the firing.
She then sought and obtained a right-to-sue letter from the Equal Employment
Opportunity Commission.
      Bui sued Horseshoe pro se, alleging that she had unlawfully been denied
promotion, was subject to a hostile environment, and was terminated on the ba-
sis of race, national origin, sex, and age in violation of title VII of the Civil Rights
Act of 1964 and the Age Discrimination in Employment Act. The district court
granted Horseshoe summary judgment.
      The district court’s order was accompanied by a thorough and well-rea-
soned opinion. In summary, a number of Bui’s claims are time-barred by 42
U.S.C. § 2000e-5(e)(1). Bui failed to make a prima facie showing of discrimina-
tion on each of her remaining claims. We affirm for essentially the reasons given
by the district court.
      AFFIRMED.




                                           2